45 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
MIKE LOEHR & CO., doing business as Landmark Foods, Inc., Appellee,v.BOWMAN APPLE PRODUCTS, CO., Inc., Appellant.Mike Loehr & Co., doing business as Landmark Foods, Inc., Appellant,v.Bowman Apple Products, Co., Inc., Appellee.
No. 94-1615WA, No. 94-1357WA.
United States Court of Appeals,Eighth Circuit.
Submitted:  Nov. 17, 1994.Filed:  Dec. 29, 1994.

Before FAGG, Circuit Judge, HENLEY, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
Neither party is satisfied with the results in this diversity action.  Bowman Apple Products, Co., Inc.  (Bowman) appeals from an adverse jury verdict contending the district court committed error in holding the parties' agreement was ambiguous, and thus admitting parol evidence on the parties' intent, and in failing adequately to instruct the jury.  Bowman also contends the jury verdict is not supported by the evidence, and the award includes damages for time after the parties' agreement expired.  On the other hand, Mike Loehr & Co., doing business as Landmark Foods, Inc.  (Landmark) cross-appeals contending it was entitled to treble damages under the Arkansas Sales Representative Act.


2
We believe this case was well tried in the district court.  Although the jury returned a substantial verdict against Bowman in Landmark's favor, this appeal simply involves the application of state law principles to unique facts.  Having carefully considered the record, the briefs, and the parties' arguments and having reviewed de novo questions of state law, we find no reversible error of law and are satisfied the record supports the verdict.  Accordingly, we affirm.  See 8th Cir.  R. 47B.